inDETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see p.6-13, filed on 10 February 2021, with respect to 35 U.S.C. §103 rejection to Claim 1-2,11-13,15-18 and 21-34 have been fully considered but they are not persuasive.
1, Applicant argues To begin, the passive markers 11.2 and 12.2 do not include a visually detectable feature on an exterior surface of the marker body that is detected by an optic scanner (p.6 last paragraph).  The Examiner respectfully disagrees.
In [0040], Jeszenszky discloses In an analogous manner to the at least one detection device which is able to be arranged inside the body, at least one of the multiple detection devices can be configured to be arranged outside the body, in order to capture image data which comprise information relating to at least the outer contour of a subregion of the object to be operated on, facing the exterior of the body. Jeszenszky further teaches it is also conceivable that the at least one detection device which is able to be arranged outside the body is configured as an optical contour scanner ([0041]).  Jeszenszky further discloses As position determining devices, for example electromagnetic, in particular optical position determining devices come into consideration, in which on the detection devices respectively a passive position marker or an active position transmitter is arranged, which is monitored via a remotely arranged position marker recognition device or a remotely arranged receiver device, which receives signals emitted by the position transmitter ([0042]).  The two detection devices 11 and 12, or respectively the detection means 11.1 and 12.1, arranged outside the body, are embodied in the present example embodiment as optical contour scanners, which respectively scan optically by means of laser light a subregion of the outer contour of the bone region 2 which is to be operated on ([0063]).  Jeszenszky specifically teaches This system comprises passive position marker 11.2, 12.2 at each of the detection devices or a position transmitter 13.2-17.2, which is monitored via a remotely arranged combined position marker recognition device and position transmitter-receiver device 21 ([0067]).  Jeszenszky teaches the detection device 11 ([0064]), which could be an optical contour scanner ([0065]) includes detection means 11.1 ([0063]) and passive position marker 11.2 ([0067]).  The detection means 11.1 is arranged outside the body (Fig.2) and the detection means 11.1 reads the passive position marker 11.2 (Fig.1).  Siegler, in the same field of endeavor, discloses a tracking system is an optical tracking system operating with visual or infrared light that may employ stereo cameras to detect the positions of passive optical markers (e.g. reflective spheres) had been known to a POSITA before the effective filing date of the claimed invention.  Therefore it would have been obvious to a POSITA to include a visual detectable feature to the passive position marker since the passive position marker 11.2 is to be read by a laser light.
Applicant further argues Jeszenszky does not teach or suggest "… a plurality of sensor detectable devices [detected by a detector], at least one of the plurality of sensor detectable devices embedded in the marker body" (p.7 last paragraph).  The Examiner respectfully disagrees.  
Jeszenszky discloses the position transmitters 13.2-17.2 can be arranged both inside and also outside the body.  In the present example embodiment, in particular the position transmitter 16.2 is configured to be arranged inside the body and to transmit, from there outwards, position signals, the information relating to the location of the detection means 16.1, so that they can be received there by the position transmitter-receiver device 21  ([0068]).  The 16.2 is one of the plurality sensor detectable devices embedded in the marker body. 
Nothing therein describes that the detections means 13.1-17.1 are or can be a tool configured to treat the patient during the medical procedure nor that the two-dimensional or three-dimensional images indicate a location of the medical tool in the patient's body in real time." For at least this additional reason, Applicant submits that claim 1 and the claims depending therefrom are allowable over Jeszenszky (p.8 second paragraph).  The Examiner respectfully disagrees.  
Jeszenszky discloses As can be seen from FIGS. 1 and 2, the detection devices 11 and 12 or respectively the detection means 11.1 and 12.1 associated therewith are arranged outside the body, whereas the detection devices 13-17 or respectively the detection means 13.1-17.1 associated therewith are arranged inside the body. In the present example embodiment, the detection devices 13 and 14 or respectively the detection means 13.1 and 14.1 associated therewith are introduced operatively into the paravertebral muscular tissue around the exposed bone region 2 which is to be operated on. Likewise, the detection means 16.1 of the detection device 16 is introduced operatively via the abdominal cavity onto the front side of the bone region 2 of the spinal column 3 which is to be operated on ([0057]).  Jeszenszky further discloses the device (1) comprises at least one operating instrument (60), wherein the position determining device (20) is, in addition, configured to determine in real time data relating to the position of the at least one operating instrument (60) relative to the stationary reference system (30), and wherein the data processing unit (40) is, in addition, configured to superimpose an indicator, representing the operating instrument (60) and its location, into the virtual real time image (Claim 8) and wherein at least one of the multiple detection devices (11-17) and/or at least one detection means (11.1-17.1) of at least one of the multiple detection devices (11-17) is configured to be arranged on an operating instrument (60), in particular that at least one of the multiple detection devices (11-17) and/or at least one detection means (11.1-17.1) of at least one of the multiple detection devices (11-17) is arranged on the operating instrument (60) (Claim 9).  Therefore Jeszenszky discloses a medical tool (the operating instrument 60) comprising at least one position sensor, the medical tool configured to be placed within a patient’s body to treat patient during the medical procedure as well as wherein the two-dimensional or three-dimensional images indicate a location of the medical tool in the patient’s body in real time ([0057] and Claim 8-9).  Therefore the Examiner maintains 35 U.S.C. §103.
Applicant’s arguments related to rest dependent claims are based on their dependence on Claim 1 (p.8-13).  Therefore, same rationale is applied.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15-16, 25-26, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1).
Regarding Claim 1, Jeszenszky discloses a system comprising a fiducial marker ([0067]: This system comprises a passive position marker 11.2, 12.2 at each of the detection devices) for use in a medical procedure ([0042]: spinal surgery), the system comprising: 
a medical tool (Fig.1: operating instrument 60) comprising at least one position sensor ([0073]:  In the present example embodiment, the device 1 according to the invention comprises in addition at least one operating instrument 60, which—similarly to the detection devices 13-17—is equipped with a position transmitter or with a position marker, by means of which the three-dimensional location of the operating instrument 60 relative to the stationary reference system 30, and thereby to the bone region 2 to be operated on, can be determined), the medical tool configured to be placed within a patient's body (Fig.1 and [0060]: whereas the detection devices 13-17 or respectively the detection means 13.1-17.1 associated therewith are arranged inside the body); 
a fiducial marker ([0067]: This system comprises a passive position marker 11.2, 12.2 at each of the detection devices), the fiducial marker comprising: 
a marker body configured to be fixed relative to the patient's body (Fig.1 and [0068]: the position markers 11.2 and 12.2 must typically be arranged outside the body);
a visually detectable feature on an exterior surface of the marker body, the visually detectable feature having at least one visually distinct element (In [0040], Jeszenszky discloses In an analogous manner to the at least one detection device which is able to be arranged inside the body, at least one of the multiple detection devices can be configured to be arranged outside the body, in order to capture image data which comprise information relating to at least the outer contour of a subregion of the object to be operated on, facing the exterior of the body. Jeszenszky further teaches it is also conceivable that the at least one detection device which is able to be arranged outside the body is configured as an optical contour scanner ([0041]).  Jeszenszky further discloses As position determining devices, for example electromagnetic, in particular optical position determining devices come into consideration, in which on the detection devices respectively a passive position marker or an active position transmitter is arranged, which is monitored via a remotely arranged position marker recognition device or a remotely arranged receiver device, which receives signals emitted by the position transmitter ([0042]).  The two detection devices 11 and 12, or respectively the detection means 11.1 and 12.1, arranged outside the body, are embodied in the present example embodiment as optical contour scanners, which respectively scan optically by means of laser light a subregion of the outer contour of the bone region 2 which is to be operated on ([0063]).  Jeszenszky specifically teaches This system comprises passive position marker 11.2, 12.2 at each of the detection devices or a position transmitter 13.2-17.2, which is monitored via a remotely arranged combined position marker recognition device and position transmitter-receiver device 21 ([0067]).  Jeszenszky teaches the detection device 11 ([0064]), which could be an optical contour scanner ([0065]) includes detection means 11.1 ([0063]) and passive position marker 11.2 ([0067]).  The detection means 11.1 is arranged outside the body (Fig.2) and the detection means 11.1 reads the passive position marker 11.2 (Fig.1).  Siegler, in the same field of endeavor, discloses a tracking system is an optical tracking system operating with visual or infrared light that may employ stereo cameras to detect the positions of passive optical markers (e.g. reflective spheres) had been known to a POSITA before the effective filing date of the claimed invention.  The passive position marker 11.2 is attached to the human body and to be read by a laser light as taught by a visually detectable feature on an exterior surface of the marker body, the visually detectable feature having at least one visually distinct element for facilitating registration and calibration of surface imaging system as taught by Siegler, see [0005]); and 
a plurality of sensor detectable devices, at least one of the plurality of sensor detectable devices embedded in the marker body ([0068]: the position transmitters 13.2-17.2 can be arranged both inside and also outside the body.  In the present example embodiment, in particular the position transmitter 16.2 is configured to be arranged inside the body and to transmit, from there outwards, position signals, the information relating to the location of the detection means 16.1, so that they can be received there by the position transmitter-receiver device 21.  The 16.2 is one of the plurality sensor detectable devices embedded in the marker body); 
wherein at least one sensor detectable device of the plurality of sensor detectable devices has a fixed position relative to the at least one visually distinct element of the visually detectable feature ([0067]: This system comprises a passive position marker 11.2, 12.2 at each of the detection devices); 
a detector configured to detect a position of the position sensor and to detect a position of the plurality of sensor detectable devices ([0066]: In order to determine the respective locations/positions of the detection devices 11-17 with respect to a stationary reference system 30, for instance a stationary reference system 30 with respect to the operating room, the device 1 according to the invention comprises in addition a position determining device 20); 
an optic scanner configured to detect a position of the visually detectable feature ([0041]: it is also conceivable that the at least one detection device which is able to be arranged outside the body is configured as an optical contour scanner.  [0063]: The two detection devices 11 and 12, or respectively the detection means 11.1 and 12.1, arranged outside the body, are embodied in the present example embodiment as optical contour scanners, which respectively scan optically by means of laser light a subregion of the outer contour of the bone region 2 which is to be operated on..  [0007]: Compared to anatomical landmarks, the positions of artificial landmarks can be measured substantially more exactly in the image data and in reality, i.e. in the actual operation situation on the patient, whereby the accuracy of registering is increased); and 
a controller, the controller configured to produce two-dimensional or three-dimensional images of an area within the patient's body in real time based upon the detected positions of the position sensor, the plurality of sensor detectable devices, and the visually detectable feature ([0070]: Furthermore, the data processing device 40 is configured to generate, on the basis of the transmitted image- and location data, a virtual, preferably three-dimensional real time image 41 of the bone region to be operated on, referenced to the stationary reference system 30, which image is composed from the individual image data sets of the respective subregions.  [0071]: The virtual real time image 41 generated by the processing device 40 can be represented on an image display device 50 which is in operative connection therewith.  Abstract: a data processing device operatively connected with the detection devices and the position determining device are designed to create, based on the respective detection device image and position data and the position determining device position data, a virtual real-time image, referenced with respect to the reference system, of the object, and displayed on an image display device), further wherein the two-dimensional or three-dimensional images indicate a location of the medical tool in the patient’s body in real time (Claim 8: the device (1) comprises at least one operating instrument (60), wherein the position determining device (20) is, in addition, configured to determine in real time data relating to the position of the at least one operating instrument (60) relative to the stationary reference system (30), and wherein the data processing unit (40) is, in addition, configured to superimpose an indicator, representing the operating instrument (60) and its location, into the virtual real time image).

Regarding Claim 2, Jeszenszky discloses wherein the detector is a non-visual detector comprising an X-ray imaging device, an electromagnetic sensor, diagnostic ultrasound equipment or other non-visible medical scanning device ([0067]: the position determining device 20 is embodied as an electromagnetic position recognition system.  [0009]: As an alternative hereto, in addition navigation methods and navigation devices are known from the prior art, which are based on an intraoperative ultrasound imaging, wherein instead of the intraoperative X-ray based image described above, an intraoperatively obtained ultrasound data set is merged with preoperative image data, in order to preferably obtain in real time a three-dimensional data set of the spinal column).

15, Jeszenszky teaches at least one of the multiple detection devices can be configured to be arranged outside the body ([0040]).  Therefore it would have been obvious to a POSITA to add the limitation of wherein an alignment of the sensor detectable device is normal to a plane of the marker body in order to make sure the marker stay on the body.

Regarding Claim 16, Jeszenszky discloses capturing image data which comprise information relating to at least the outer contour of a subregion of the object to be operated on ([0040]) and the information is a passive position marker ([0067]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to include a visual print on the marker body since a visual print is a passive information which can be captured by an optical scanner.

Regarding Claim 25, Jeszenszky discloses According to the invention, the detection device therefore determines on the one hand the distance, and on the other hand the orientation/alignment of the three-dimensional surface region, respectively captured by it, of the object to be operated on relative to itself ([0014]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Jeszenszky and add the limitation of wherein the detector is further configured to detect an orientation of the position sensor and to detect an orientation of the plurality of sensor detectable devices, wherein the optic scanner is further configured to detect an orientation of the visually detectable feature, and wherein the controller is further configured to produce the two-dimensional or three-dimensional images of the area within the patient's body in real time based upon the detected orientations of the position sensor, the plurality of sensor detectable devices, and the visually detectable features in order to provide a device for intraoperative image-controlled navigation during surgical procedures in the region of the spinal column and/or in the adjacent regions of the thorax, pelvis or head, which permits a virtual, preferably three-dimensional real time image to be generated of the object to be operated on, which for the purpose of navigation is referenced to a stationary reference system ([0011]).

Regarding Claim 26, Jeszenszky discloses further comprising a display configured to display the two-dimensional or three-dimensional images of the area within the patient's body in real time ([0071]: Furthermore, the data processing device 40 is configured to generate, on the basis of the transmitted image- and location data, a virtual, preferably three-dimensional real time image 41 of the bone region to be operated on, referenced to the stationary reference system 30, which image is composed from the individual image data sets of the respective subregions).

Regarding Claim 29, Jeszenszky discloses wherein the display comprises glasses ([0072]: In an advantageous manner, this image display device 50 is embodied in the present example embodiment as a portable monitor or respectively as a portable display, which in particular can be fastened to the operator's wrist or in front of the operator's eyes in the manner of monitor eyewear or to an operating implement/instrument).

Regarding Claim 30, Jeszenszky discloses wherein the optic scanner is configured to be mounted on the patient’s body (Fig.1 and [0061]: the detection means 15.1 of the detection device 15 is embodied as an endoscope and is introduced via the mouth, the pharyngeal cavity and the oesophagus into the stomach, in order to capture from there the outer contour of a subregion of the bone region 2, to be operated on, from directions of the stomach or of the oesophagus).

Regarding Claim 33, Jeszenszky discloses wherein the controller is further configured to produce the two-dimensional or three-dimensional images based upon pre-operative patient images ([0031]: According to a first advantageous aspect of the invention, in addition to the real time image data, image data of the object to be operated on, obtained preoperatively or during the access phase, may be integrated into the generating of the virtual real time image).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1)as applied to Claim 1 above, and further in view of Ferre et al. (US 5,803,089).
Regarding Claims 11-12, Jeszenszky teaches arranging position markers 11.2 and 12.2 outside the body ([0068]: the position markers 11.2 and 12.2 must typically be arranged outside the body).  However, Jeszenszky as modified fails to explicitly disclose wherein the marker body comprises a plurality of layers and wherein one layer of the plurality of layers comprises an adhesive configured to fix the marker body to the patient body.
However Ferre, in the same field of endeavor, discloses fiducial markers 90' may be adhered to intermediate adhesive strips 91 which are directly adhered to the patient's skin 93 as shown in FIGS. 15 and 16 (col.6 lines 60-63).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Ferre into that of Jeszenszky as modified and to add above limitations in order to firmly place the fiducial markers on the patient’s body as taught by Ferre (col.6 lines 58-59).

Claims 13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 1 above, and further in view of Bucholz (US 5,891,034).
Regarding Claim 13, Jeszenszky as modified fails to disclose wherein the marker body further comprises a cutout configured to hold a sensor detectable device of the plurality of sensor dateable devices therein.
However Bucholz discloses including a cutout configured to hold a sensor detectable device (col.16 lines 58-61: A hole 707 centrally positioned within each grommet 704 is cut into 60 fabric 706 and provides space for supporting a marker 708 and also provides access to underlying skin 710 on head 394).  Jeszenszky’s invention is related to intraoperative, image-controlled navigation during surgical procedures in the spinal and/or adjacent thorax, pelvis or head regions (Abstract).  While Bucholz’s disclosure broadly describes the use of the invention for scanning the patient's head, it is contemplated within the scope of the invention to use the invention for scanning and analyzing other portions of the body of the patient (col.16 lines 20-24).  They are in the same field of interest. Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bucholz into that of Jeszenszky as modified and to include a cutout configured to hold a sensor detectable device of the plurality of sensor dateable devices therein in order to set the sensor detectable device on the outside of body.

Regarding Claim 23, Jeszenszky as modified fails to disclose but Bucholz discloses wherein the marker body is part of a garment configured to be worn by the patient (col.18 line 66-col.18 line 8: For surgery on parts of the body other than the head, a material with grommets 704 sewn at regular intervals is wrapped once around the part being examined and attached with fasteners that do not distort the image produced. The material is applied snugly, like an ace wrap, with grommets every one to two inches. Alternatively, the fabric can be made into a corset like structure, with the salient feature being reinforcement with grommets that allow holes to be made in the fabric without weakening it, and that also allow placement of markers 708).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bucholz into that of Jeszenszky as modified in order to set the sensor detectable device on the outside of body.

Regarding Claim 24, Jeszenszky as modified fails to but Bucholz discloses wherein the marker body is part of a band configured to be worn by the patient (col.17 lines 30-32: For surgery on other parts of the body, a flexible material is used which fits snugly like an ace wrap bandage. Again, grommets 704 are sewn every one or two inches).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bucholz into that of Jeszenszky in order to set the sensor detectable device on the outside of body.

Claims 17-18 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 1 above, and further in view of Mihailescu et al. (US 2016/0242744 A1).
Regarding Claim 17, Jeszenszky discloses wherein the optic scanner comprises a camera, a pattern recognition device, a laser scanner, or a barcode reader ([0063]: The two detection devices 11 and 12, or respectively the detection means 11.1 and 12.1, arranged outside the body, are embodied in the present example embodiment as optical contour scanners, which respectively scan optically by means of laser light a subregion of the outer contour of the bone region 2 which is to be operated on).
In addition Mihailescu, in the same field of endeavor, also discloses wherein the optic scanner comprises a camera, a pattern recognition device, a laser scanner, or a barcode reader ([0029]: The method includes applying a flexible tape having at least one fiducial marker to an object of interest, scanning the object with a sensor probe, imaging, using a camera, the at least one fiducial marker of the flexible tape in order to produce one or more images of the at least one fiducial marker, the scanning and imaging conducted simultaneously, computing a spatial position and orientation of the sensor probe with respect to the object using the one or more images of the at least one fiducial marker, and correlating features of the object detected by the sensor probe using the computed spatial position and orientation.  Also see Fig.9 and [0148]: In the present embodiment, the tracking system is a machine vision system comprising 3 main elements: (1) a light sensing device 903, such as a video camera, that is appended with high mechanical registration precision to the handle of the gamma probe 902; (2) an active or passive fiducial object, or objects 910, 911, 912, 913 that can be mounted or laid on the patient 900 and that contains active or passive features easily identifiable by the camera 903 (whereas active features can be light emitting elements, passive features can be painted forms); and (3) a data acquisition and processing module, such as a computer that reads the video stream and integrates it with the information obtained from the gamma probe).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Mihailescu into that of Jeszenszky as modified in order to assist a user to find out exactly how and where a sensor system is pointed as taught by Mihailescu ([0007]).

18, Jeszenszky as modified fails to disclose wherein the visually detectable feature comprises a shape configured to designate a direction relative to the patient body.
However Mihailescu, in the same field of endeavor, discloses wherein the visually detectable feature comprises a shape configured to designate a direction relative to the patient body (Fig.5 and [0113]: One or more rigid pieces can be mounted on this form. Several such fiducials can be used concurrently. These rigid pieces are shown in the figure by 501, 502, 503 and 504. On each of these pieces, a pattern can show distinguishable features that allow the machine vision system to get a physical scale of the environment, get a pose estimate, and uniquely identify the type of fiducial, and the place of the piece within the whole fiducial. Some of these features are indicated for the 502 piece. Corners 505, 506, 507, and 508 made by the black squares in the four corners of the 502 piece with the central large square will provide most reliable information to the machine vision analysis to determine scale of the environment and camera pose. The middle pattern 509 will comprise a distinct binary code that will uniquely identify the corners 505, 506, 507, and 508, as well as the fiducial type, index, and the relative position of the pattern within the whole fiducial.  Note Mihailescu does not explicitly reciting designating a direction relative to the patient body.  However Mihailescu teaches estimating a pose by analyzing pattern of fiducial markers.  A pose is a particular position in which a person or an object stands.  Therefore it would have been obvious to a POSITA to derive a direction relative to the patient body through a pose information).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention exactly how and where a sensor system is pointed as taught by Mihailescu ([0007]).

Regarding Claim 31, Jeszenszky discloses the display is part of a tablet ([0072]: In an advantageous manner, this image display device 50 is embodied in the present example embodiment as a portable monitor or respectively as a portable display, which in particular can be fastened to the operator's wrist or in front of the operator's eyes in the manner of monitor eyewear or to an operating implement/instrumen) but Jeszenszky as modified fails to explicitly disclose wherein the optic scanner is part of a tablet.
However, Mihailescu, in the same field of endeavor, discloses using a tablet as an optic scanner to capture images ([0241]: A software program on the smart phone or the equivalent portable computer can be used to acquire the data from the built-in video cameras and from the sensor probe.  [0027]: a portable computing device having a camera.  [0028]: The portable computing device can include a smart phone).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Mihailescu into that of Jeszenszky as modified in order to assist a user to find out exactly how and where a sensor system is pointed as taught by Mihailescu ([0007]).

Regarding Claim 32, Jeszenszky modified by Mihailescu discloses wherein the tablet further comprises a display configured to display the two-dimensional or three-dimensional images of the area within the patient's body in real time It is therefore an object of the present invention to provide a device for intraoperative image-controlled navigation during surgical procedures in the region of the spinal column and/or in the adjacent regions of the thorax, pelvis or head, which permits a virtual, preferably three-dimensional real time image to be generated of the object to be operated on, which for the purpose of navigation is referenced to a stationary reference system.  Mihailescu [0028]: iphone has a display).  The same reason to combine as taught in Claim 31 is incorporated herein.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 1 above, and further in view of Oliver et al. (US 2004/0073114 A1).
Regarding Claim 21, Jeszenszky discloses wherein the marker body comprises an access port configured to connect a medical device cable thereto (Fig.1 and [0061]: the detection means 15.1 of the detection device 15 is embodied as an endoscope and is introduced via the mouth, the pharyngeal cavity and the oesophagus into the stomach, in order to capture from there the outer contour of a subregion of the bone region 2, to be operated on, from directions of the stomach or of the oesophagus).
Oliver, in the same field of endeavor, also discloses wherein the marker body comprises an access port configured to connect a medical device cable thereto ([0105]: As illustrated in FIG. 11B, the tubular body 12 is slid over and is advanced along the guidewire 84 using conventional over-the-guidewire techniques. The tubular body 12 is advanced until the energy delivery section 18 of the tubular body 12 is positioned at the clot 90. In certain embodiments, radiopaque markers (not shown) are positioned along the energy delivery section 18 of the tubular body 12 to aid in the positioning of the tubular body 12 within the treatment site 88).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Oliver into that of Jeszenszky as modified and to add above limitation in order to use the marker as a guide of a medical device.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 1 above, and further in view of Scarantino et al. (US 2002/0137991 A1).
Regarding Claim 22, Jeszenszky discloses the plurality of sensor detectable devices are distributed at different places within the marker body (Fig.12).  However, Jeszenszky as modified fails to explicitly disclose wherein at least some of the plurality of sensor detectable devices are positioned at different depths within the marker body.
However Scarantino discloses it had been known to place multiple sensors at different depths ([0133]: the multiple sensor elements 51 can contact different locations within (penetrate at different depths) and/or wrap to contact different exterior perimeter locations along the tumor.  [0184]: The sensors can be positioned in situ in the tumor at different penetration depths or across different regions of the tumor to provide regional specific information.  See Fig.5,6A/B and 19A/B).  Scarantino further teaches an external mark or indices of alignment to allow proper alignment may also be helpful (both in a single tumor/region sensor unit embodiment and a multi-sensor unit/spaced position embodiment). This can be a semi-permanent physical mark 175 made on the skin and/or other infrared or photogrammetric position readable or indication means which can cooperate with the receiver 75 (receiver loop) such that the receiver 75 can send out a position verification beam to facilitate proper alignment before/during transmission at the selected location ([0140] and Fig.19A/B).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Scarantino into that of Jeszenszky as modified and to add above limitation in order to dynamically monitor multiple tumor physiological and biological parameters and/or changes associated with tumors to identify enhanced or favorable treatment conditions to thereby establish a patient-specific treatment delivery time as taught by Scarantino ([0014]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 1 above, and further in view of Wallace et al. (US 2014/0357984 A1).
Regarding Claim 27, Jeszenszky fails to disclose wherein the display comprises a drape configured to be placed over the patient’s body.
However Wallace, in the same field of endeavor, discloses sterile display cover may be a flexible, clear drape made of plastic like polyethylene or polyurethane film, a rigid plate made of clear plastic like polycarbonate or acrylic, or a combination of both flexible and rigid plastics ([0034]) and the display is placed over the patient’s body (Fig.4).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wallace into that of Jeszenszky as modified and to include a drape configured to be placed over the patient’s body to protect the integrity of the surgical field as taught by Wallace ([0023]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 1 above, and further in view of Gelman et al. (US 2019/0056693 A1).
Regarding Claim 28, Jeszenszky as modified fails to disclose wherein the display is a holographic display.
However Gelman discloses a method for displaying a holographic image of a body organ at a correct location of the body organ ([0010]) during a physician performing a medical procedure, surgery, or diagnostics, to detect a marker and use a location of the marker to register an organ or a tool marked by the marker to a patient's body or limb ([0345]). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Gelman into that of Jeszenszky as modified and to add a holographic display in order to ass physician to perform a medical procedure.

34 is rejected under 35 U.S.C. 103 as being unpatentable over Jeszenszky et al. (US 2018/0368921 A1) in view of Siegler et al. (US 2017/0281283 A1) as applied to Claim 33 above, and further in view of Hummelink (US 2017/0165028 A1).
Regarding Claim 34, Jeszenszky modified by Siegler fails to disclose wherein the controller is configured to correlate a position of the fiducial marker in the pre=operative patient images with the detected position of the plurality of sensor detectable devices or the detected position of the visually datable feature to produce the two-dimensional or three-dimensional images.
However Hummelink, in the same field of endeavor, discloses a POSITA had already know to correlate a position of the fiducial marker in the pre=operative patient images with the detected position of the plurality of sensor detectable devices or the detected position of the visually datable feature to produce the two-dimensional or three-dimensional images (Abstract: A control unit (14) is arranged for registering detected intraoperative position markers (10) with a plurality of preoperative position markers (4) in preoperative images).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hummelink into that of Jeszenszky as modified and to correlate a position of the fiducial marker in the pre=operative patient images with the detected position of the plurality of sensor detectable devices or the detected position of the visually datable feature to produce the two-dimensional or three-dimensional images in order to accurately project a location of a tumour for radiation therapy. In particular as taught by Hummelink ([0089]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YINGCHUN HE/Primary Examiner, Art Unit 2613